DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Acknowledgement is made of amendment filed on January 11, 2021, in which claims 1-15 are still pending.

Response to Arguments
3.	The terminal disclaimer filed on January 11, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,515,474 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The Examiner has withdrawn the nonstatutory double patenting rejection for claims 1-3 and 8-10. 
4.	Applicant's arguments, with respect to Claims 4-7 and 11-15 have been fully considered but they are not persuasive.  Claims 4-7 and 11-15 are rejected under a statutory type (35 U.S.C. 101) double patenting as claiming the same invention as that of claims 7-9, 13 and 17-21 of Patent No. 10,515,474. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101. Thus, the Examiner has maintained the statutory double patenting rejection. 


Double Patenting
5.	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

6.	Claims 4-7 and 11-15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 7-9, 13 and 17-21 of Patent No. 10,515,474.	

Allowable Subject Matter
7.	Claims 1-3 are allowed.
Prior arts in the record, e.g., existing prior arts Toth et al. (US 2017/0231490 A1), and Tzvieli et al. (US 2016/0360970 A1), alone or combined do not teach the claim features and the examiner has not discovered prior art reference teaching the cited limitations during the application prosecution. Thus, it is believed a unique feature in the invention and is suggested to be allowed with the condition set forth above.
8.	Claims 8-10 are objected to being dependent upon rejected base claims.  The claims would be allowable if the base claims got allowed that including all the limitations.


Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).      
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on 9:00 - 5:30 PM, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHELLE CHIN/
Primary Examiner, Art Unit 2619